Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 28, 2020

                                      No. 04-19-00550-CV

                                      Sergio ALANIS Sr.,
                                           Appellant

                                                v.

                                Jesus Maria “Chuy” ALVAREZ,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-00-328
                        Honorable Federico Hinojosa, Judge Presiding


                                         ORDER
        Appellees have filed a motion to supplement the record and for leave to file an amended
appellees’ brief. We grant the motion in part. We order appellees to file in this court copies of
their requests for supplemental clerk’s and reporter’s records and proof that the supplemental
records have been paid for or that arrangements for payment satisfactory to the reporter and clerk
have been made. The requests and proof of payment arrangements must be filed in this court not
later than February 4, 2020. Appellees’ motion for leave to file an amended brief is held in
abeyance pending compliance with this order.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court